Citation Nr: 0123796	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-36 595	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1940 to October 
1944.  The appellant is the veteran's surviving spouse.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the RO.  

The appellant's original claim of service connection for the 
cause of the veteran's death had been previously denied by 
the Board in an August 1991 decision.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in January 1996.  

In May 1997, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the case to the RO for additional development of the record.  

In a decision promulgated in May 1999, the Board denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  

The appellant timely appealed the May 1999 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2001 Order, the Court vacated the May 1999 
decision of the Board and remanded the case for 
readjudication.  



REMAND

The case was remanded for the Board to determine in the first 
instance the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  

In this regard, the Board points out that there has been a 
significant change in the law during the pendency of the 
appeal to the Court.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the recent enactment of the VCAA, the Board finds 
that the case must be remanded to the RO for further 
development of the record.  

The RO in this regard should attempt to obtain any other 
records pertaining to treatment received by the veteran prior 
to his death.  All VA treatment records, not previously 
received, should also be obtained.  

The appellant also should be asked to submit evidence to 
support her assertion that service-connected disabilities 
either caused or contributed to the veteran's death.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal ischemic cardiomyopathy 
since service.  The appellant should be 
asked to identify any health care 
providers who might have treated the 
veteran prior to his death.  After 
obtaining any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  This should 
include obtaining all records of 
treatment of the veteran during his final 
period of hospitalization, not previously 
obtained.  All VA treatment records, not 
previously secured, should be obtained.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This should include asking her 
to provide all competent evidence to 
support her assertion that the veteran 
died as the result of or due to 
complications of a service-connected 
disability.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

3.  Following completion of the 
development requested above, the RO should 
review the appellant's claim.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  

4.  If any benefit sought on appeal 
remains denied, then the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




